Citation Nr: 1729616	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating prior to July 23, 2013 for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating higher than 30 percent for service-connected left shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1987 to November 1991, and from November 1992 until January 1995.  This matter comes to the Board of Veterans' Appeals on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction currently resides with the Phoenix, Arizona RO.  

A September 2014 rating decision increased the rating for service-connected major depressive disorder to 70 percent for the entire period on appeal.  As the Veteran specifically requested a 70 percent evaluation, that decision represents a full grant as to that benefit sought on appeal.  The Veteran also specifically requested a 10 percent evaluation for bilateral hearing loss.  The September 2014 rating decision also increased the rating for bilateral hearing loss to 10 percent effective July 23, 2013.  Although the RO deemed this award a complete grant, the award did not encompass the entire period on appeal.  Thus, the claim for a compensable rating for bilateral hearing loss prior to July 23, 2013 remains on appeal.

The issue of entitlement to a disability rating higher than 30 percent for service-connected left shoulder separation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to July 23, 2013, the Veteran's hearing acuity was no worse than Level II for both ears, with no exceptional hearing loss pattern shown in either ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating prior to July 23, 2013 for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was afforded a VA audiology evaluation in March 2010.  When VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a claim for an increased rating for hearing loss, "a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report" along with dictating objective test results. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds that the 2010 VA audiology evaluation was adequate to decide the case as it was predicated on an in-person examination during which testimony was elicited from the Veteran as well as review of the claims file, and the report contains findings necessary to rate the disability in question.  The 2010 audiologist also noted the functional impairment of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the most recent supplemental statement of the case did not address any evidence following the December 2012 statement of the case related to the Veteran's bilateral hearing loss increased rating claim.  While those records include audiological findings such as the July 2013 VA examination, as indicated above the period after July 23, 2013 is no longer on appeal.  Therefore, the Board finds the evidence associated with the claims folder after the December 2012 statement of the case is not relevant to decide the issue presently on appeal. As the records are not pertinent, remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2015).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Increased Rating - Bilateral Hearing Loss

The Veteran seeks entitlement to a compensable rating for bilateral hearing loss prior to July 23, 2013.  In this regard, the Board notes that disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016). The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). When a question as to which of two ratings should be applied arises, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be awarded. 38 C.F.R. § 4.7 (2016). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When adjudicating an increased rating claim, the most relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  Here, the Veteran filed his claim for increase in October 2009.  Thus, the most relevant evidentiary time period is from October 2008 onward.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).
Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2016).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist determines the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2016).

The Board assesses the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran underwent a VA fee based audiology evaluation in March 2010, at which time he reported progressively worse bilateral hearing loss and tinnitus.  The audiologist noted the Veteran's hearing loss did not preclude employment.  Martinak, 21 Vet. App. 447.   Audiometric testing results showed the following pure tone hearing thresholds:

Hertz
1000
2000
3000
4000
Average
Right
30
30
35
35
32.5
Left
30
30
35
35
32.5
 
Speech discrimination scores following testing using the Maryland CNC word list were 88 percent bilaterally.  

There are no other relevant medical records from the period of October 2008 to July 2013, which as discussed above is the most relevant period for determining the severity of the Veteran's bilateral hearing loss.

A review of the record shows that at worst the puretone threshold average for both ears was 32.5.  The Veteran's lowest speech discrimination scores were 88 percent bilaterally.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level II rating, and at worst the left ear received a Level II rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a noncompensable (0 percent) rating.  Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings because under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has not warranted a compensable rating for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 
In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  According to the three-step analysis for determining whether an extraschedular disability rating is appropriate [Thun v. Peake, 22 Vet. App. 111 (2008)], a comparison is made between the level of severity and symptoms of the service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether an exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors are found to exist, the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  Thus, referral for extraschedular consideration of the Veteran's bilateral hearing loss is not warranted.  

ORDER

Entitlement to a compensable evaluation for bilateral hearing loss prior to July 23, 2013 is denied.  

REMAND

Regarding the Veteran's left shoulder increased rating claim, remand is required to secure outstanding federal and private records, and to secure an adequate VA examination.  First, a July 2012 private vocational report noted the Veteran was in receipt of Social Security benefits since 2009 following an injury to his left shoulder.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file does not contain any SSA records regarding this Veteran, including a copy of any decision to grant or deny benefits, or the records upon which any decision was based, or an indication that attempts were made to obtain these records.  The AOJ must attempt to obtain the Veteran's SSA records.  Also on remand all outstanding VA medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, VA's duty to assist requires making reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim, to include obtaining relevant treatment records.  For records not in the custody of a Federal department or agency, reasonable efforts consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2016).  Here, a July 2012 private functional capacities evaluation reported the Veteran received treatment for his left shoulder by emergency room doctor Daniel Wilcox from May 2009 to February 2010, underwent physical therapy at an unspecified location from June 2009 to July 2010, received injections for pain from Dr. A. Naylor, and received chronic pain care management from Dr. Eugene Wang at the Harborside Clinic in Michigan.  VA has not made sufficient reasonable efforts to obtain outstanding private treatment records relevant to this claim.  

Third, remand is required to secure an adequate VA examination.  A medical examination is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  
By way of background, the Veteran is right-side dominant and currently rated at 30 percent for limitation of motion of the left arm, which is the maximum rating for limitation of motion of the non-dominant side without ankylosis.  See 38 C.F.R. § 4.71a DC 5201.  Higher ratings are only available under 38 C.F.R. § 4.71a DC 5200 when there is unfavorable ankylosis with abduction limited to 25 degrees; and under DC 5205 for other impairment of the humerus such as fibrous union, nonunion (false flail joint), and loss of head (flail shoulder).  The Veteran most recently underwent a VA shoulder examination in August 2014.  The examiner did not review any of the Veteran's medical records prior to conducting the in-person examination.  The 2014 examination report did not include all necessary findings related to impairment of the humerus, or otherwise indicate there was no impairment of the humerus.  Remand is required for clarification.  Additionally, the 2014 examiner failed to consider any medical evidence.  As a result of this remand, it is also likely that additional relevant records will be added to the claims folder.  On remand, the examiner must conduct an adequate review of the relevant medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the record shows the Veteran received care for his left shoulder from the following providers: Dr. Daniel Wilcox from May 2009 to February 2010, an unspecified physical therapy location from June 2009 to July 2010, Dr. A. Naylor, and Dr. Eugene Wang at the Harborside Clinic in Michigan.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder separation.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must comment upon any left shoulder pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also include findings related to whether the Veteran has unfavorable ankylosis, limitation of abduction, and impairment of the humerus-to include fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder).

5.  Then, readjudicate the claim of entitlement to a rating higher than 30 percent for service-connected left shoulder separation.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, 



(CONTINUED ON NEXT PAGE)
with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


